                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                       AT NASHVILLE

Global Force Entertainment, Inc. and Jeffrey          )
Jarrett,                                              )
                                                      )    Case No. 3:18-cv-00749
                Plaintiffs,                           )    Chief Judge Waverly D. Crenshaw, Jr.
v.                                                    )    Magistrate Judge Joe B. Brown
                                                      )
Anthem Sports & Entertainment Corp., and              )
Anthem Wrestling Exhibitions, LLC,                    )
                                                      )
                Defendants.                           )

                                   NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that Ryan A. Lee of Bass, Berry & Sims PLC, 150 Third

Avenue South, Suite 2800, Nashville, TN 37201, appears on behalf of Defendant Anthem

Wrestling Exhibitions, LLC in the above-captioned matter.

        Dated this 6th day of December, 2019.



                                               Respectfully submitted,

                                               /s/ Ryan A. Lee
                                               Paige W. Mills (#016218)
                                               Ryan A. Lee (#031937)
                                               BASS, BERRY & SIMS PLC
                                               150 Third Avenue South, Suite 2800
                                               Nashville, TN 37201
                                               Telephone (615) 742-6200
                                               Facsimile (615) 742-6293

                                               Counsel for Defendant




     Case 3:18-cv-00749 Document 95 Filed 12/06/19 Page 1 of 2 PageID #: 805
                               CERTIFICATE OF SERVICE

        I do certify I electronically filed the foregoing document with the Clerk of the Court by
using the CM/ECF system on this 6th day of December 2019, which will send a notice of
electronic filing to:

Samuel F. Miller
Nicholas R. Valenti
Sara R. Ellis
MILLER LEGAL PARTNERS, PLLC
Fifth Third Center – Suite 2000
424 Church Street
Nashville, TN 37219
smiller@millerlegalpartners.com
nvalenti@millerlegalpartners.com
sellis@millerlegalpartners.com

Counsel for Plaintiffs


                                                    /s/ Ryan A. Lee
                                                    Ryan A. Lee




                                               2



    Case 3:18-cv-00749 Document 95 Filed 12/06/19 Page 2 of 2 PageID #: 806
